Citation Nr: 1455089	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis.

2.  Entitlement to service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD), to include atypical bipolar disorder and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in Southwest Asia from December 1990 to June 1991, with active duty for training (ACDUTRA) from September 1984 to February 1985 and February 1988 to June 1988, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held before the undersigned Veterans Law Judge via videoconference in March 2011.  A transcript of that hearing has been associated with the claims file.

The Veteran's claims were previously before the Board in November 2011, when they were remanded for additional development.  There has been substantial compliance with the Board's remand directives, see Stegall v. West, 11 Vet. App. 268 (1998), and the Veteran's claims are now ready for adjudication.  

The Veteran is already service connected for PTSD at a 100 percent disability rating.  At his January 2012 VA mental health examination, he was diagnosed with PTSD and dysthymic disorder.  Accordingly, the Board is recharacterizing the Veteran's mental health claim as entitlement to service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD), to include atypical bipolar disorder and dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, spondylolithiasis is related to active service.  

2.  Evidence of record shows that dysthymic disorder pre-existed the Veteran's military service, and was aggravated by the Veteran's active duty service in Southwest Asia.  


CONCLUSIONS OF LAW

1.  Spondylolisthesis was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.102, 3.303 (2014).

2.  Dysthymic disorder was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011) (emphasis added). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Here, the Veteran's claims file contains a November 2002 physical profile from Army Reserve training stating that the Veteran was not able to perform various physical activities and exercises due to spondylolisthesis.  The Veteran's February 2012 VA examination also showed that the Veteran has a current spondylolisthesis diagnosis.  After reviewing the Veteran's claims file and history, the examiner opined that the Veteran did not have a back condition at the time of entrance on military duty.  She then opined that the Veteran developed back pain while on duty in 2002 in conjunction with his physical training regimen, with a back disorder shown on x-ray.  While the examiner could not conclude with certainty whether the x-ray abnormality either existed before service as asymptomatic, or developed during service, she stated that it was reasonable to conclude that it was at least as likely as not that the spondylolisthesis developed after entrance into service.  Therefore, resolving all doubt in the Veteran's favor, service connection for spondylolisthesis is allowed.  38 U.S.C.A. § 101(24), 106, 1110; 38 C.F.R. §3.1, 3.6, 3.7, 3.303.  

Service connection for dysthymic disorder is also warranted.  At his January 2012 VA examination, the Veteran was diagnosed with PTSD, for which he already is service connected at a 100% rating, and dysthymic disorder.  The examiner stated that PTSD is the primary mental health diagnosis, and that it accounts for 90% of his occupational and social impairment.  The examiner stated that dysthymic disorder was clearly present prior to enlistment, as indicated by the Veteran's statements of self-hatred and behavioral issues as a child.  However, she stated that it is at least as likely as not that his combat traumas exacerbated the symptoms of his dysthymic disorder because the nature of traumatic events is to exacerbate existing mental health concerns, and that this is a typical stress response.  An October 2012 VA medical opinion again confirmed that the Veteran's dysthymic disorder predated service.  Therefore, resolving all doubt in the Veteran's favor, service connection for dysthymic disorder is allowed.  38 U.S.C.A. § 1110; 38 C.F.R. §, 3.303.  


ORDER

Service connection for spondylolisthesis is allowed.  

Service connection for dysthymic disorder is allowed.  


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


